(Por la Corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Por cuanto, la sentencia apelada se fundó en ruia Eelación del Caso y Opinión que reza como sigue:
“Por escritura pública, otorgada el 30 de abril de 1931, ante el notario don Enrique Márquez Huertas, los esposos don Jesús Eamos Pérez y doña Dolores Barroso convinieron en arrendar y arrendaron al señor John M. Kohn, una finca rústica de ciento ochenta (180) cuerdas radicada en el barrio Minillas de Ba-yamón. Pué estipulado por los contratantes, entre otras cosas, que el término del arrendamiento era el de cuatro años, a partir desde el mes de enero de 1931 y 'a vencer en igual mes de 1935; y que el canon del arrendamiento era el de noventa dólares ($90) mensuales, pagaderos por meses vencidos.
“El señor Kohn tomó posesión de la finca. La dedicó al cultivo de plan-taciones de toronjas, (sio) Los cánones estipulados fueron pagados por el arrendador hasta el me3 de marzo de 1932. Desde esa focha en adelante no sa-tisfizo el importe del arrendamiento.
“Mediante escritura pública de 14 de diciembre do 1936, otorgada ante el notario don Félix Ochoteeo, los esposos Bamos-Barroso, exponiendo que el señor Kohn les adeuda $2,970 por concepto de arrendamiento por los meses transcu-rridos desde abril de 1932 hasta diciembre de 1934 por no haberlos satisfecho en todo ni en parte, cedieron, traspasaron y enajenaron a don Enrique González Bamos la ameritada acreencia contra Kohn.
“Unico dueño de la citada acreencia el señor González, demandó al señor Kohn en cobro de dicha suma. El demandado contestó alegando, esencialmente, que a principios del mes de enero de 1933 encontrándose adeudando los cánones de abril a diciembre de 1932, inclusives, montantes a $810, sin poder pagarlos, convino eon el arrendador señor Bamos la entrega de la finca arrendada con una plantación de ochenta cuerdas de piña en rescisión del referido contrato de arrendamiento y saldo de los cánones adeudados; y que en cumplimiento de lo convenido entregó finca y plantación al señor Bamos y éste entró en posesión de las mismas.
“Sostiene, en persona, el señor Kohn que con motivo de graves dificultades económicas que tuvo, a punto de que su refaccionario, el Banco Comercial de Puerto Bico, le suspendió y retiró toda clase de ayuda, no pudo satisfacer los cánones de arrendamiento correspondientes a los meses de abril a diciembre de 1932; que ante las reiteradas gestiones de cobro por Bamos le dijo a éste que no podía pagarle; que Bamos lo propuso quedarse con la finca, a lo que se avino; que en diciembre le entregó la finca con ochenta cuerdas sembradas de pifias a cambio de la deuda de $810, bien cultivadas, valiendo dicha siembra de siete a ocho mil dólares; y que el precio de la fruta para esa época era bueno. Y con sus testigos tendió a sostener que entregada la finca quedó como encar-gado de la misma don Francisco Barroso, tío de la esposa del señor Bamos; y que la finca en su totalidad fué dedicada por Bamos al cuido de ganado.
“El señor Bamos negó específicamente que la finca le fuera entregada en diciembre de 1932 bajo convenio alguno; negó asimismo que él autorizara a don Francisco Barroso para hacerse cargo de la finca, ni que lo comisionara para *973ello; y afirmó que él entró en posesión de aquélla cuando el contrato venció, o sea en enero de 1935.
"Nada hay en la prueba que demuestre cuándo y cómo tuvo lugar el acto de la sujjuesta entrega material de la finca al señor Ramos. Era algo fácil de demostrar si el hecho en verdad ocurrió. Un testigo del demandado, Félix Rivera, que vivió por años en la finca, declaró que nunca vió por ella al señor Ramos. Resulta extraño que Ramos se hiciera cargo do su finca sin una previa o posterior ojeada o visita o examen; y más extraño aún ,que de haber sido Barroso y no Ramos el que tomara posesión de la finca, dejara aquél de in-formar al segundo sobre las buenas condiciones do cultivo do las plantaciones de pifias, y que, de habérsele informado, como parece natural, bien espontánea-mente o a requerimiento de Ramos,- éste, que es hombre de negocios, no diera debido valor a la magnífica plantación de pifias y prefiriera no seguir explotando la misma ni dedicarla a otras siembras de más económicas ventajas sino destruir las' de pifias echando o permitiendo echar allí ganado para ser alimentado a razón do cincuenta centavos mensuales por cabeza.
"A juzgar por la prueba practicada por el mismo'demandado, a través de sus testigos Francisco Ramos y Félix Rivera, ocurrió que antes de la' supuesta entrega de la finca, el señor Kohn había dispuesto de toda la cosecha do pifias; que luego de entregada la finca ésta fué utilizada en pastar ganado, -alimentán-dose éste de las matas de pifias que, sin frutos, aún habían en aquel lugar; y a través de su otro testigo, Juan Diez de Andino, que el ciclón ocurrido en se-tiembre de aquel año destruyó gran parte de las plantaciones.
"Si ello es así, no parece que el demandado pudo brindar a Ramos, como dijo, una plantación de pifias bien cultivadas que valoró en siete u ocho mil dó-lares. En primer lugar, porque había cosechado el fruto; en segundo lugar porque el ciclón destruyó gran parte de las plantaciones. Y en tercer lugar porque de serlo Ramos no iba, en buena lógica, con tal siembra y siendo bueno el precio de la fruta en el mercado, según el demandado, dedicar o permitir que se dedicaran osas cuerdas a pastar ganado en abierto perjuicio de sus intereses.
"No existe duda de que lo ocurrido fué que adeudando el demandado $810 al señor Ramos por los cánones do abril a diciembre de 1932; negándole el banco toda clase de ayuda económica; habiendo cosechado el fruto; y habiendo •el eielón destruido en gran parte las plantaciones, el señor Kohn quedó en tal situación que no pudo hacer frente a las responsabilidades del contrato. Ramos no iba, en pleno campo de los negocios, a rescindir su contrato sin que algo lo indemnizara. El demandado no estaba en condiciones de hacerlo. Quedaron así las cosas en status quo hasta que llegó el vencimiento del contrato.
"La demanda debe ser declarada con lugar y condenado el demandado a pagar al demandante la suma de $2,970, más sus intereses legales desde la ra-dicación de la demanda en 6 de mayo de 1937 hasta su total pago, y las costas de este pleito sin incluir honorarios de abogado."
Por ctjaNto, si bien “nada hay en la prueba que demuestre cuándo y cómo tuvo lugar el acto de la supuesta entrega material de la finca al Sr. Ramos ’ ’ — si con esto quiso decir el juez de' distrito que no hubo ningún acto de entrega material y formal al arrendador en persona — no hay duda de que algunos días después de una entre-*974vista entre arrendador y arrendatario en el mes de diciembre de 1932, en que el arrendador insistió en la entrega de la finca o el pago de los cánones de arrendamiento vencidos montantes a la suma de $810, el arrendatario sacó su mayordomo de la finca y avisó a los demás empleados que no corría por su cuenta dicha finca.
Por Cuanto, no hay duda tampoco de que Pancho Barroso, tío de la esposa del arrendador, entró en posesión, dió permiso a los agregados para quedarse en la finca y permitió a los vecinos meter su ganado en la misma cobrándoles a razón de cincuenta centavos mensuales por cabeza; de que antes de la fecha del contrato de arrendamiento, Pancho Barroso estuvo en posesión de la finca y era generalmente reconocido por los agregados y otros como el dueño de la misma; y de que a la muerte de Pancho Barroso, entró en posesión su hermano, José Barroso, suegro del arrendador.
POR CUANTO, en los libros de contabilidad de Kohn llevados por un vedor del banco refaccionario, aparecen acreditados al arrendador mes por mes todos los cánones de arrendamiento hasta diciembre de 1932, inclusive, sin que exista ningún asiento posterior de esta natu-raleza y sin que el arrendador, que hasta la fecha de su entrevista con el arrendatario en diciembre de 1932, había sido diligente y persistente en sus gestiones de cobro de los cánones de arrendamiento, después de esa fecha hubiera practicado ninguna- diligencia en tal sentido.
Por cuanto, no nos parece razonable creer que el arrendador insistiera tanto en la entrega inmediata de la finca arrendada y que el arrendatario, ante la actitud intransigente de su arrendador y acreedor, hubiera accedido a lo exigido en el entendido de que subsis-tiera después su responsabilidad para el pago de cánones futuros hasta el vencimiento del contrato.
Por cuanto, el que Ramos, “en pleno campo de los negocios” no rescindiera su contrato “sin que algo lo indemnizara”, se explica por el sencillo hecho de que Kohn debía al banco alrededor de medio millón de dólares, había sufrido grandes perjuicios en sus planta-ciones de toronjas como resultado de un reciente ciclón y se había obligado a abandonar el cultivo de mil quinientas cuerdas de pifias en otras fincas arrendadas y de su propiedad debido a que el banco se había negado á seguir refaccionándolo o adelantarle dinero para el pago de cánones de arrendamientos, no existiendo motivos razonables para creer, si de permitírsele quedar en la posesión de la finca hasta el vencimiento del término del arrendamiento, iba a *975pagar más cánones de arrendamiento, y no pndiendo el arrendador en aquel entonces anticipar que el banco, después de tomar posesión de todas las propiedades de Kohn, le traspasaría, como luego lo hizo, una pequeña finca de 49 cuerdas “para que él pudiera desenvolverse y volver a la vida de los negocios, no dejarlo con las manos vacías.”
Por tanto, se modifica la sentencia que dictó la Corte de Dis-trito de Bayamón en mayo 20, 1938, para que lea como sigue:
"En el día de hoy, la corte, por los fundamentos consignados en la opinión que se hace formar parte de estos pronunciamientos, dieta sentencia declarando con lugar la demanda y en su consecuencia, ordenando al demandado, John M. Kohn, a pagar al demandante, Enrique González Ramos, la suma de” $810, "más sus intereses legales desde la radicación de la demanda en 6 de mayo de 1937, hasta su total pago, y las costas de este pleito sin incluir honorarios de abogado. ’ ’ — •,
Y asi modificada, se confirma.
El Juez Asociado Sr. De Jesús no intervino.